ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_01_EN.txt. 54




           DECLARATION OF VICE-PRESIDENT YUSUF



   Agree with the Court’s decision and reasons — Somalia and Kenya neither
negotiated nor drafted the Memorandum of Understanding in dispute — Such
direct negotiation would have facilitated interpretation — States must actively
participate in the creation of the obligations they take on.

   1. I agree with the Judgment of the Court on the preliminary objec-
tions raised by Kenya and the reasoning that led to the ﬁnal decisions.
Nevertheless, the circumstances in which the present dispute on the juris-
diction of the Court have arisen require me to make some observations
regarding the signature by Kenya and Somalia of the Memorandum of
Understanding (“MOU”), which is mainly at the origin of the prelimi-
nary objections by Kenya and which has been the focus of submissions
from both Parties.
   2. The MOU at issue in this case was, as a matter of fact, drafted by
Ambassador Hans Wilhelm Longva of Norway in the context of techni-
cal assistance provided by Norway to African coastal States, which
enabled them to make submissions or submit preliminary information to
the Commission on the Limits of the Continental Shelf (“CLCS”) within
the time-limits prescribed by the States parties to the United Nations
Convention on the Law of the Sea (“UNCLOS”). As Norway noted, such
assistance was provided in response to calls made by the United Nations
General Assembly at its Sixty-Third and Sixty-Fourth Sessions (A/
RES/63/111 and A/RES/64/71), and by States parties to UNCLOS at
their eighteenth meeting (SPLOS/183). Norway’s assistance not only
extended to Somalia and Kenya, but also to a number of other States in
West Africa.


  3. Such technical assistance was both timely and beneﬁcial to African
coastal States in view of the impending deadline for States to make sub-
missions or at least to submit preliminary information to the CLCS
regarding the outer limits of their continental shelf. Full submissions or
even the provision of preliminary information to the CLCS are techni-
cally complex undertakings which require the involvement of individuals
with the appropriate expertise in geology, geophysics, or hydrography.
Many African States lack the requisite technical expertise and thus Nor-
way’s assistance was of the utmost importance given the time-limit for the
submission of preliminary information to the CLCS.



56

55               maritime delimitation (decl. yusuf)

   4. A distinction must, however, be made between the technical work
required in connection with the submission or the provision of prelimi-
nary information to the CLCS regarding the outer limits of the continen-
tal shelf, for which Norway oﬀered its assistance following the
United Nations General Assembly resolution, and the negotiation and
drafting of a bilateral MOU between Kenya and Somalia to signify their
no-objection to each other’s submissions in view of the unresolved issues
of maritime delimitation between the two neighbouring States.


   5. The latter was a purely legal and policy matter which should have
been handled directly between the two neighbouring African States, nego-
tiated between them to their mutual satisfaction, and drafted by their
legal experts in accordance with clear understandings on the granting of
no-objection to each other with regard to their respective submissions as
well as the manner in which the separate issues of delimitation would be
dealt with by their respective Governments. This does not seem, however,
to have been the case.

  6. As noted in the Judgment of the Court:
       “On 10 March 2009, the Transitional Federal Government [of
     Somalia] was informed of the initiative of the Special Representative
     and the assistance of Norway, and was given a draft of the prelimi-
     nary information that had been prepared for it. On that occasion, it
     was also presented with a draft of the MOU that had been prepared
     by Ambassador Longva. Somalia made a change to the title by add-
     ing the words ‘to each other’. It appears that Kenya suggested some
     changes to the text, but these changes do not appear to have aﬀected
     the substance of the MOU, in particular its sixth paragraph.”
     (Para. 101.)

   7. In light of the above described circumstances regarding the conclu-
sion and signature by Kenya and Somalia of a bilateral agreement, which
they had neither drafted nor negotiated between themselves, but which
was proposed to them by a third party, it is surprising that they are in a
dispute relating to the interpretation of the speciﬁc provisions of that
agreement based on their alleged objectives and intentions at the time of
signing. Each of them attributes now certain legal implications to the
provisions of that agreement when there are hardly any travaux prépara-
toires showing their actual contribution to its conception (Judgment,
para. 99).
   8. Following their independence in the 1960s, African States objected
to succession to bilateral agreements to which they had not contributed,
and in the negotiation of which they had not participated, and called for
the application of the clean-slate doctrine, particularly as reformulated in
what is commonly known as the Nyerere doctrine of State succession. Of

57

56               maritime delimitation (decl. yusuf)

course, the MOU between Kenya and Somalia cannot be assimilated to
the bilateral treaties concluded between the colonial powers and third
States, the succession to which African States objected upon their inde-
pendence; nor should the noble intentions of Norway, which came
forward to assist them, be the subject of misunderstanding by virtue of a
dispute which is neither of its own making nor could it have been
predicted.

   9. Yet, it is perplexing, to say the least, that more than 50 years after
independence, Kenya and Somalia are in dispute regarding the interpreta-
tion of a bilateral agreement, which they signed, but which was neither
negotiated between them nor drafted by them. Indeed, the present dispute
revolves around the legal implications of a bilateral agreement drafted by
a third party and concluded by the two neighbouring States with hardly
any input from their respective Governments.

   10. International law today is not the same as that of the early twenti-
eth century nor even that which prevailed at the time of independence of
African States in the 1960s. Its eﬀects pervade the daily lives of peoples
throughout the world: their economic transactions, their development,
their social interactions, and their cultural exchanges are all impacted by
international law. As the scope of international law has increased, so too
has the importance of ensuring that each State actively participates in the
creation of international legal instruments and rules which aﬀect its peo-
ples and resources, and understands the obligations that it takes on.


   11. No Government can aﬀord today to put its signature to a bilateral
legal instrument which it has neither carefully negotiated nor to which it
has hardly contributed. This applies especially to African Governments,
which, due to their painful historical experience with international legal
agreements concluded with foreign powers (e.g., protectorate, unequal
and capitulation treaties), should pay particular attention to the contents
of such agreements. To this end, they need to develop and use their own
expertise to negotiate, draft, and advise on the rules and obligations of
international law to which they wish to subscribe.



                                        (Signed) Abdulqawi A. Yusuf.




58

